Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1-10 under 35 USC 112(b) set forth in the prior Office action has been overcome by Applicant’s amendment. Claims 1-8 are allowable for the reasons set forth in the Non-final Office action mailed July 26, 2021 (see pg. 10-11). Applicant’s amendment of claim 9 is consistent with the language agreed upon in the telephonic interview (see Interview Summary mailed October 25, 2021), which further defines the structure of the claimed device that results from the machining process recited in the product-by-process limitation of claim 9 and thereby distinguishes Applicant’s invention from the prior art for the reasons described in Applicant’s Remarks, filed October 25, 2021, pg. 7-9. Claim 10 includes the device of claim 9 and is therefore also patentably distinguished from the prior art. With respect to the provisional obviousness-type non-statutory double patenting rejection of claims 9 and 10, the examiner agrees with Applicant’s argument (ibid., pg. 9) that the amendment of claim 9 overcomes these rejections for the same reasons as discussed with respect to the rejections under 35 USC 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 28, 2021/